In the matter of the opinion entered July 19, 1974 in the above-identified case, and reported at 275, ante, the court on March 14,1975 issued an order vacating and setting aside the judgments entered in the three numbered paragraphs in the *886“Conclusion of Law” on pages 302-03 ante, and entered judgments in this case as follows:
(1) Judgment is hereby entered in favor of C. M. Eocca, Sr. and A. E. Miller, trustee in bankruptcy for C. M. Eocca, Jr. and Eosemary Eocca, his wife, for the taking of parcels 03-137, 03-139, and 03-141 in the sum of $475,000 plus interest at the rate of 6 percent per an-num from October 2, 1968, but such judgment shall be subject to credits for liens paid by defendant to the Federal Land Bank of Berkeley and to Lawrence and Hazel M. Crivelli in the total sum of $299,015.25, and further subject to the payment of the United States tax lien in the sum of $3,695.37 as of August 1, 1972, with interest accumulating thereafter at the rate of 49 cents per day. It is further ordered that the amount, if any, remaining due on the judgment herein entered shall be paid to C. M. Eocca, Sr. and A. E. Miller, trustee in bankruptcy, as their interests shall appear.
(2) It is further ordered that judgment be and the same is hereby entered in favor of A. E. Miller, trustee for G. F. Forester, Yerda Forester Williams and C. M. Eocca, Jr., and also to C. M. Eocca, Sr., and the Bank of America National Trust and Savings Association, as their interests may appear, for the taking of parcels 03-142 and 03-143 in the sum of $57,570 plus interest at the rate of 6 percent per annum from October 2,1968, until paid.
(3) It is further ordered that judgment be and the same is hereby entered denying recovery of litigation expenses by the plaintiffs.